10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STAT`ES OF AMERICA,

Plaintiff,

JAsoN DAY,

Defendant.

 

 

CASE NO. CRl6-0255JLR

ORDER DENYING
DEFENDANT’S MOTION TO
MODIFY APPEARANCE BOND
CONDITIONS

This matter comes before the court on Defendant Jason Day’S motion to modify

conditions of release. (l\/lot. (Dkt. # 27).)

Defendant asks the court to modify the conditions of his appearance bond relating

to his ankle bracelet (Mot. at 1.) The court finds that Defendant’s arguments are

insufficient to overcome the court’s findings about the safety of the community and the

risk of Defendant not appearing at future proceedings

//

//

ORDER - 1

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Defendant’s motion to modify conditions (Dkt. # 27) is DENIED.

 

Dated this § day of December, 2018. ,#'

K\ »/ -@QQB§

JAMES L`. RoBART
United St es District Judge

ORDER - 2

 

